Citation Nr: 0426744	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-08 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's chronic lumbosacral strain, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from August 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Jackson, Mississippi, Regional Office which denied increased 
disability evaluations for the veteran's post-traumatic 
stress disorder (PTSD) and chronic lumbosacral strain.  In 
February 2004, the St. Petersburg, Florida, Regional Office 
(RO) informed the veteran of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran has been represented 
throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances on appeal that his service-connected 
psychiatric and lumbosacral spine disabilities have increased 
in severity.  In his August 2004 Written Brief Presentation, 
the accredited representative indicates that the veteran was 
last afforded a VA examination for compensation purposes in 
1998.  

In reviewing the claims files, the Board observes that the 
veteran was indeed last afforded a VA examination for 
compensation purposes in March 1998.  Since that evaluation, 
the veteran has been repeatedly hospitalized for his 
significant non-service-connected paranoid schizophrenia.  A 
November 1998 VA computerized tomography study of the 
lumbosacral spine reveals findings consistent with 
degenerative disc disease and stenosis.  

In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to spinal and other back disabilities.  The Board 
observes that the veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
criteria set forth in the amended regulations.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to the veteran's treatment after May 
2004, not already of record, be forwarded 
for incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his PTSD and chronic lumbosacral 
strain.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected lumbosacral 
spine disability and any associated pain 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the lumbosacral spine should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  
The examiner or examiners should 
specifically indicate whether the veteran 
has lumbosacral degenerative disc disease 
and stenosis and if so, whether those 
disabilities are components of his 
service-connected lumbosacral spine 
disability.  The examiner or examiners 
should express an opinion as to the 
impact of the veteran's PTSD and chronic 
lumbosacral strain upon his vocational 
pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Send the claims folders to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

3.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations for his PTSD and chronic 
lumbosacral strain with express 
consideration of VAOPGCPREC 7-2003 (Nov. 
19, 2003).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

